 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDMontgomery Ward&Co., IncorporatedandRetailClerks International Association,Local No. 1612,AFL-CIO. Case 19-CA-3571.June 19,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSUpon a charge filed by Retail Clerks InternationalAssociation,LocalNo. 1612, AFL-CIO, hereincalled the Union, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 19, issued a complaint datedFebruary 1, 1967, against Montgomery Ward & Co.,Incorporated, herein called the Respondent, allegingthat the Respondent had engaged in and wasengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before a Trial Examiner were dulyserved upon the Respondent.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on or aboutDecember 8, 1966, the Union was duly certified bytheBoard'astheexclusivebargainingrepresentative of Respondent's employees in theunit found appropriate by the Board and that, sinceon or about January 6, 1967, and thereafter,Respondent has refused and is refusing to recognizeorbargainwith the Union as such exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. OnFebruary 7, 1967, the Respondent filed its answer,admitting in part, and denying in part, theallegations of the complaint. It contended that theunit described in paragraph 8 of the complaint didnot constitute a unit appropriate for bargainingwithin the meaning of Section 9 of the Act, and thatthe determination of the unit had been controlled bythe extent to which the Union had succeeded in itsorganizational efforts, in violation of Section 9(c)(5)of the Act.On March 23,1967, the General Counsel filed withthe Board a motion for summary judgment, assertingthat the sole defense and issue raised by theRespondentwas previously litigated in Case19-RC-4003, and that there were no issues of fact orlaw requiring a hearing in this proceeding. For thesereasons, theGeneralCounselmoved for theissuance of a Decision and Order finding theviolations as alleged in the complaint. Thereafter, onMarch 27, 1967, the Board issued an ordertransferring proceeding to the Board, and, on thesame date, a notice to show cause on or beforeApril 10, 1967, why the General Counsel's motion forsummary judgment should be granted. On April 4,1967, the Respondent filed an answer opposingGeneral Counsel's motion for summary judgment.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers inconnection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:Ruling on the Motion for Summary J udgmentIn its answer to the motion, Respondent contends,inter alia,that it is entitled to an evidentiary hearingto insure full litigation of certain alleged facts. Thiscontention is without merit. Respondent's answer tothecomplaint and its answer to the GeneralCounsel'smotion establish that Respondent isseeking to relitigate matters, which were, or whichcould have been, decided by the Board in the priorrepresentationproceeding:specifically,theappropriateness of the certified unit under the Act.The record before us establishes that on July 25,1966, the Union filed a petition in Case 19-RC-4003,seeking to represent all regular full-time and regularpart-time employees employed by the Employer atits catalog stores located in Kennewick, Pasco, andRichland,Washington. After a hearing, the ActingRegional Director for Region 19 issued a Decisionand Direction of Election on September 30, 1966, inwhich he found appropriate for bargaining thefollowing unit of employees:Allregularfull-timeand regular part-timeemployees employed by the Employer at its catalogsales stores in Kennewick, Pasco, and Richland,Washington, excluding confidential employees,guards, and store managers and other supervisors asdefined in the Act.Following theDecisionandDirection,theRespondent filed a timely request for review,contending that the Acting Regional Director's unitfinding was inappropriate. On October 26, 1966, theBoard denied review by telegraphic order.On November 29, 1966, following a secret mail-ballot election conducted under the supervision ofthe Regional Director of Region 19, the mail ballotswere opened and counted: 13 votes were cast forPetitioner and 1 against. There were no challengedballots.On December 8, 1966, the Union wascertified by the Acting Regional Director for Region19 as the exclusive bargaining representative ofRespondent'semployees in the unit foundappropriate by the Board.On December 15, 1966, the Union requested thatthe Respondent bargain collectively with it. Thisrequest was refused on January 6, 1967, and onJanuary 17, 1967, the Union filed the charge uponwhich these proceedings are predicated.It is well settled that in the absence of newlydiscovered or previously unavailable evidence, a'DecisionandCertificationofRepresentative inCase19-RC-1003 (not published in NLRB volumes)165 NLRB No. 78 MONTGOMERY WARD & CO.respondent in an 8(a)(5) proceeding is not entitled tolitigate issues which were or could have been raisedin a related representation proceeding." Here, theRespondent has not offered to adduce at a hearingany newly discovered or previously unavailableevidence.; Inasmuch as the Respondent has or couldhave litigated in the representation proceeding theissues it presently asserts, it has not raised any issuewhich is properly triable in the instant unfair laborpractice proceeding.As all material issues have been previouslydecidedby the Board, or are admitted byRespondent, there are no matters requiring ahearing before a Trial Examiner. Accordingly, theGeneral Counsel's motion for summary judgment isgranted.4 On the basis of the record before it, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,anIllinoiscorporationwithheadquarters located in Chicago, Illinois, operates anationwide chain of retail and mail order catalogstores. Respondent's three catalog stores located inKennewick, Pasco, and Richland, Washington, areinvolved herein. During the course and conduct oftheRespondent's catalog store operations in theabove cities, Respondent does an annual retailbusiness valued in excess of $500,000. During thecalendar year 1966, the Respondent purchasedgoods and merchandise valued in excess of $50,000,which purchases were shipped to the above storesfrom outside the State of Washington.Respondent admits, and we find, that Respondentis,and has been at all times material herein, anEmployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetail Clerks International Association, Local No.1612, AFL-CIO, is a labor organization within themeaning of Section 2(6) and (7) of the Act.zPittsburghPlateGlassCompany v N L.R B ,313 U S 146,Collins &AikmanCorporation, 160 NLRB 1750._3Respondent's contentionthat the Board's unit determinationwas controlledby the extent to which the Union succeeded in itsorganizationalefforts, contrary to Sec 9(c)(5) of the Act, is clearlyan issue whichRespondent could haveraised in therepresentationproceeding. As the Respondent's request to theBoard for review of the Regional Director'sunit determinationdemonstrates,Respondentfailed to do so At any rate, ifRespondent's contention with regardto the allegedviolations ofSec 9(c)(5) is based,as it wouldappear, on its claim that theUnion made an inadequate showing of interest in the appropriateunit, its positioniswholly withoutfoundation Board regulationsrequre onlythat a unionhave a 30-percent showingof interest inthe aggregate unit for which it petitions,and not,as Respondentclaims, in each subdivision or location Assuming therefore, thatRespondentcould prove its charge that the Uniondid not have a30-percent showing of interestat one of thethree store locationswhich comprisethe unit, this fact would be immaterial to theIII.THEUNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unit653The following employees of Respondent constitutea unit appropriate for collective bargaining withinthe meaning of Section 9(b) of the Act:Allregularfull-timeand regular part-timeemployees employed by the Employer at its catalogsales stores in Kennewick, Pasco, and Richland,Washington,excludingconfidentialemployees,guards, and store managers and other supervisors asdefined in the Act,2.The certificationOn or about November 29, 1966, a majority of theemployees of Respondent, voting in a secret .nail-ballot election conducted among the employees ofsaid unit under the supervision of the RegionalDirector for Region 19, designated the Union as theirrepresentativeforthepurposeofcollectivebargaining with Respondent. On December 8, 1966,theBoard certified the Union as the exclusivecollective-bargainingrepresentativeoftheemployees in said unit and the Union continues to besuch representative.B.The Request to Bargain and the Respondent'sRefusalCommencingonDecember 15, 1966, andcontinuing to date, the Union has requested and isrequesting Respondent to bargain collectively with itas the exclusive collective-bargaining representativeof all the employees in the above-described unit. OnJanuary 6, 1967, and continuing to date, Respondentdid refuse, and continues to refuse, to bargaincollectively with the Union as exclusive collective-bargaining representative of all employees in saidunit.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingpresent case If Respondent's contention is based on an assertedrelationship between the "extent of organization"and the three-store unit found, this factor alonewould not bedeterminative ofthe questionwhether Sec. 9(c)(5) had been violatedInWesternand SouthernLifeInsuranceCompany,163 NLRB No. 14, theBoard noted,in rejecting a similar agument by the respondenttherein, thatSec 9(c)(5) "was merely intended to preclude theBoard from basing its unit determinationsolelyon 'extent oforganization' in the absence of other criteria of appropriateness "Our unit determination in the instant case clearly rests on suchother tests of appropriateness4Respondent's contention that the Board is powerless to actupon a motionfor summaryjudgment without first referring thematter toa TrialExaminer has no basis in lawor policy. Whenthere are no questionsof fact tobe determined, and the issues tobe resolved areonlymattersof law, theBoard is inherentlyempoweredwith discretion to transfer the case directly to itselffor decisionSeeE-ZDavies Chevrolet,161 NLRB 1380. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of the employees of the Respondentin the appropriate unit described above in theBoard's certification, and that the Union at all timessince December 8, 1966, has been and now is theexclusivebargaining representative of all theemployees in the aforesaid unit, within the meaningof Section 9(a) of the Act. We further find thatRespondent has, since January 6, 1967, refused tobargain collectively with the Union as the exclusivebargaining representative of its employees in theappropriate unit, and that, by such refusal, theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth insection III, above, occurring in connection with itsoperations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom, and, upon request, bargaincollectivelywith the Union as the exclusiverepresentative of all employees in the appropriateunit,and, if an understanding is reached, embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.Montgomery Ward & Co., Incorporated, is anEmployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Retail Clerks International Association, LocalNo. 1612, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.All regular full-time and regular part-timeemployees employed by the Employer at its catalogsales stores in Kennewick, Pasco, and Richland,Washington, excluding confidential employees,guards, and store managers and other supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.SinceDecember 8, 1966, the above-namedlabororganizationhasbeentheexclusiverepresentative of all employees in the aforesaidappropriateunitfor the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5In the event that this Order is enforcedby a decree of aUnited StatesCourt of Appeals,there shall be substituted for the5.By refusing on January 6,1967, and at all timesthereafter, to bargain collectively with the above-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.7.'The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, MontgomeryWard & Co., Incorporated, Chicago, Illinois, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment,withRetailClerks InternationalAssociation,LocalNo. 1612, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit;Allregularfull-timeand regular part-timeemployees employed by the Employer at its catalogsales stores in Kennewick, Pasco, and Richland,Washington,excludingconfidentialemployees,guards, and store managers and other supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit, withrespect to wages, hours, and other terms andconditions of employment, and, if an understandingis reached, embody such understanding in a signedagreement.(b)Post at the three stores comprising theappropriate unit copies of the attached noticemarked "Appendix."5 Copies of said notice, to befurnished by the Regional Director for Region 19,afterbeingdulysignedbyRespondent'srepresentative, shall be posted by Respondentwords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order " MONTGOMERY WARD & CO.655immediatelyuponreceiptthereof,andbemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenoticestoemployees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 19, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, asamended,we hereby notify you that:WE WILL NOT refuse to bargain collectivelywith RetailClerksInternational Association,Local No.1612,AFL-CIO,as the exclusiverepresentativeoftheemployees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7of the Act.WE WILL,upon request,bargain with theabove-namedUnionastheexclusiverepresentativeofallemployees in thebargaining unit described below, with respect towages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All regular full-time and regular part-timeemployees employed by the Employer at itscatalog sales stores in Kennewick, Pasco,andRichland,Washington,excludingconfidential employees, guards, and storemanagers and other supervisors as definedin the Act.MONTGOMERY WARD&CO., INCORPORATED(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,327 Logan Building, 500 Union Street,Seattle, Washington 98101, Telephone 583-4532.